DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 16 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A plurality of mass-produced multi-component plastic housing for toothbrush handles, wherein each housing is made up of a first, second and third component being integrally joined together to form a tubular structure, wherein each of the housing includes a tolerance elimination element made of the second plastic material, wherein the tolerance elimination element has an average length H of 3 mm to 20 mm, wherein the tolerance elimination element is attached to one of the first and second ends and is structured to cause lengthwise maximal dimension variation.
An updated search disclosed the closest prior art is U. S. Patent Pub. No. 2004/0227308 A1 to Long (herein referred to as Long) and U. S. Patent No. 6,464,920 B1 to Kramer (herein referred to as Kramer). 
Long teaches a housing comprising a first, second and third component being joined together to form a substantially tubular structure, wherein each of the housing includes a tolerance eliminating element made of a second plastic material.
Long fails to teach a housing for toothbrush handles, wherein each housing is made up of a first, second and third component being integrally joined together to form a tubular unitary structure, wherein the tolerance elimination element is attached to one of the first and second ends and is structured to cause lengthwise maximal dimension variation.
Kramer teaches a toothbrush handle, wherein each housing comprising a first and second component being integrally joined together to form a tubular unitary structure.
Kramer fails to teach a housing wherein each housing is made up of a first, second and third component being integrally joined together to form a tubular unitary structure, wherein the tolerance 
Claims 2 – 9 and 11 – 16 are allowed as being dependents on allowed claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday (5:30am to 3:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                           
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723